April 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          VERN CANNON, Appellant

NO. 14-11-00895-CV                     V.

             MBCI, A DIVISION OF NCI GROUP, INC., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, MBCI, a
Division of NCI Group, Inc., signed August 26, 2011, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Vern Cannon, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.